DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on March 29, 2021, is acknowledged.
Cancellation of claims 11-20 has been entered.
Claims 1-10 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 1-10 in the reply filed on March 29, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joiris (US 2017/0038056).
Regarding claim 1, Joiris discloses a method of manufacturing a light-emitting device, comprising: providing a light source having a first substrate (210) and a light-emitting element (220) coupled to the first substrate (Fig. 1), and a second substrate (510) defining one or more recesses or one or more through-holes (530); and positioning the second substrate (510) above 
Regarding claim 3, Joiris discloses a method wherein the one or more positioning holes includes at least a first positioning hole and a second positioning hole (Fig. 5).
Regarding claim 4, Joiris discloses a method wherein the positioning of the second substrate (510) above the first substrate (210) includes positioning the second substrate so that a first imaginary straight line connecting the first positioning hole and the second positioning hole passes through the light-emitting part in the top plan view (Figs. 5 & 9).
Regarding claim 5, Joiris discloses a method wherein the positioning of the second substrate (510) above the first substrate (210) includes positioning the second substrate so that the first imaginary straight line passes through a center of the light-emitting part in the top plan view (Fig. 5).
Regarding claim 6, Joiris discloses a method wherein the positioning of the second substrate (510) above the first substrate (210) further includes arranging a holding member (310) above an upper surface of the first substrate, and arranging the second substrate on an upper surface of the holding member (Fig. 5).
Regarding claim 7, Joiris discloses a method wherein the first substrate (210) has an upper surface having a flat region (Fig. 1), the second substrate (510) has a flat region on a surface to be secured to the first substrate, and the positioning of the second substrate (510) above the first substrate includes securing the flat region of the second substrate to the flat region of the first substrate (Fig. 9).
Regarding claim 10, Joiris discloses a method method of manufacturing a light-emitting module, comprising manufacturing a light-emitting device providing a module member including .

Claim(s) 1, 3-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilm et al. (WO 2015/090970 A1).
Regarding claim 1, Wilm discloses a method of manufacturing a light-emitting device, comprising: providing a light source having a first substrate (1) and a light-emitting element (40) coupled to the first substrate (Fig. 1A), and a second substrate (3) defining one or more recesses or one or more through-holes (31); and positioning the second substrate (3) above the first substrate (1), and adjusting a position of the second substrate (3) such that the one or more recesses or the one or more through-holes (31) define at least a part of one or more positioning holes respectively positioned at predetermined distances from a light-emitting part of the light source in a top plan view (Fig. 1).
Regarding claim 3, Wilm discloses a method wherein the one or more positioning holes includes at least a first positioning hole and a second positioning hole (Fig. 1).
Regarding claim 4, Wilm discloses a method wherein the positioning of the second substrate (3) above the first substrate (1) includes positioning the second substrate so that a first imaginary straight line connecting the first positioning hole and the second positioning hole passes through the light-emitting part in the top plan view (Fig. 1).
Regarding claim 5, Wilm discloses a method wherein the positioning of the second substrate (3) above the first substrate (1) includes positioning the second substrate so that the first imaginary straight line passes through a center of the light-emitting part in the top plan view (Fig. 1).
Regarding claim 6, Wilm discloses a method wherein the positioning of the second substrate (3) above the first substrate (1) further includes arranging a holding member (2) above 
Regarding claim 7, Wilm discloses a method wherein the first substrate (210) has an upper surface having a flat region (Fig. 1), the second substrate (3) has a flat region on a surface to be secured to the first substrate, and the positioning of the second substrate (3) above the first substrate includes securing the flat region of the second substrate to the flat region of the first substrate (Fig. 1).
Regarding claim 10, Wilm discloses a method of manufacturing a light-emitting module, comprising manufacturing a light-emitting device, providing a module member including one or more positioning pins (41); and fitting the one or more positioning pins respectively in the one or more positioning holes (Fig. 1).

Claim(s) 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoda et al. (US 2019/0086049 A1).
Regarding claim 1, Onoda discloses a method of manufacturing a light-emitting device, comprising: providing a light source having a first substrate (21) and a light-emitting element (22) coupled to the first substrate (Fig. 1), and a second substrate (31) defining one or more recesses or one or more through-holes (33); and positioning the second substrate (31) above the first substrate (21), and adjusting a position of the second substrate (31) such that the one or more recesses or the one or more through-holes (33) define at least a part of one or more positioning holes respectively positioned at predetermined distances from a light-emitting part of the light source in a top plan view (Fig. 1).
Regarding claim 3, Onoda discloses a method wherein the one or more positioning holes (33) includes at least a first positioning hole and a second positioning hole (Fig. 1).
Regarding claim 4, Onoda discloses a method wherein the positioning of the second substrate (31) above the first substrate (21) includes positioning the second substrate so that a 
Regarding claim 5, Onoda discloses a method wherein the positioning of the second substrate (31) above the first substrate (21) includes positioning the second substrate so that the first imaginary straight line passes through a center of the light-emitting part in the top plan view (Fig. 2).
Regarding claim 7, Onoda discloses a method wherein the first substrate (21) has an upper surface having a flat region (Fig. 3), the second substrate (31) has a flat region on a surface to be secured to the first substrate, and the positioning of the second substrate (31) above the first substrate includes securing the flat region of the second substrate to the flat region of the first substrate (Fig. 3).
Regarding claim 8, Onoda discloses a method wherein the light-emitting element is a semiconductor laser element (22, π[0032]), and the light source further includes a wavelength converting member (22c) to be irradiated with a laser light from the semiconductor laser element, and the wavelength converting member serves as the light-emitting part of the light source (π[0073]).
Regarding claim 9, Onoda discloses a method wherein the light source further includes a package (22) accommodating the semiconductor laser element (π[0040]), and the providing of the light source includes securing the wavelength converting member (22c) to the package such that a center of the laser light (22) from the semiconductor laser element and a center of the wavelength converting member (22c) are aligned to each other in the top plan view (Fig. 8).
Regarding claim 10, Onoda discloses a method of manufacturing a light-emitting module, comprising manufacturing a light-emitting device, providing a module member including one or more positioning pins (34); and fitting the one or more positioning pins respectively in the one or more positioning holes (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilm et al. (WO 2015/090970 A1).
Regarding claim 2, Wilm discloses a method wherein the first substrate (21) defines one or more recesses or one or more through-holes (24) configured to be at least a part of the one or more positioning holes, the second substrate (31) defines the one or more through-holes (33) respectively configured to be at least a part of one or more positioning holes, and the positioning of the second substrate (31) above the first substrate (21) includes positioning the one or more through-holes of the second substrate (31) respectively above the one or more recess or the one or more through-holes (24) of the first substrate (21, Figs. 1-3). Wilm fails to state that a respective one of the one or more through-holes in the second substrate defines an opening smaller than an opening of a corresponding one of the one or more recesses or the one or more through-holes in the first substrate in the top plan view. One skilled in the art would have reasonably contemplate optimizing the size of the one or more through-holes in the second substrate to be smaller than an opening of a corresponding one of the one or more recesses or the one or more through-holes in the first substrate, as an obvious matter of design engineering since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to optimize the size of the one or more through-holes in the second substrate to be smaller than an opening of a corresponding one of the one or more .

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879